DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2022 has been entered.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 12-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2015/0116864 A1) further in view of Sampson (US 2010/0243855 A1).


Regarding claim 12, Lin in view of Sampson an apparatus comprising: 
a first structure (Fig. 9 element 10b); 
a second structure (Fig. 9 element 24b); and 
a circular damper (Fig. 9 element 32b) disposed within a penetration (Fig. 9 element 25b) of the second structure (as shown in Fig. 8 and discussed in Paragraph [0035]), wherein the second structure fits within a first spacer (Fig. 9 element 324b) of the damper (as shown in Fig. 8 wherein the second structure is located between elements 321b of the damper); 
a plurality of second spacers (Fig. 8 elements 323b and 324b) disposed axially over a penetration of the damper and radially on the damper (as shown in Fig. 8 wherein the plurality of second spacers are shown to overlap the penetration axially); 
a bolt (Fig. 9 element 31b) disposed in the penetration of the damper and attached to the first structure (as discussed in Paragraph [0035]); and 
wherein the plurality of spacers are configured to allow the bolt to move within the penetration in a plane of the second structure (as discussed in Paragraphs [0034] and the Abstract).

Sampson teaches a plurality of spacers (Fig. 6 elements 78) disposed axially through a penetration of a damper (as shown in Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the plurality of second spacers axially through the penetration of the damper as taught by Sampson in the apparatus of Lin in order to evenly engage the bolt within the damper (as suggested by Sampson Paragraph [0034]).

Regarding claim 13, Lin in view of Sampson the apparatus as set forth in claim 12 above and further wherein the damper comprises a circular structure (as shown in Lin Fig. 9 wherein element 321b is substantially circular in shape and element 321b of element 32b is circular in shape).

Regarding claim 14, Lin in view of Sampson the apparatus as set forth in claim 12 above and further wherein the plurality of second spaces are disposed within the penetration of the circular structure (as shown in Lin Fig. 9 wherein elements 3211b are shown to be located in the penetration of element 32b).

Regarding claim 15, Lin in view of Sampson the apparatus as set forth in claim 12 above and further wherein the damper comprises a circular structure and the plurality of second spaces are disposed radially on the circular structure (as shown in Lin Fig. 9 wherein elements 3211b are located radially).

Regarding claim 16, Lin in view of Sampson the apparatus as set forth in claim 12 above and further wherein the plurality of second spaces are disposed axially within the penetration of the circular structure (as shown in Lin Fig. 9 wherein elements 3211b are located axially on the top and bottom of element 32b).

Regarding claim 17, Lin in view of Sampson the apparatus as set forth in claim 12 above and further wherein the first spacer element is configured to support the second structure (as discussed in Lin Paragraphs [0034]-[0035]).

Regarding claim 18, Lin in view of Sampson the apparatus as set forth in claim 12 above and further wherein the damper comprises a circular structure having an outer radius (as shown in Lin Fig. 9 wherein the outer radius of element 321b is interpreted as the outer radius).

Regarding claim 19, Lin in view of Sampson the apparatus as set forth in claim 12 above and further wherein the damper comprises a circular structure having an inner radius (as shown in Lin Fig. 9 wherein the radius of element 323b is interpreted as the inner radius).

Regarding claim 20, Lin in view of Sampson the apparatus as set forth in claim 12 above and further wherein the damper comprises a circular structure having an outer 

Regarding claim 21, Lin in view of Sampson the apparatus as set forth in claim 12 above and further wherein the plurality of second spacers are disposed axially within an inner radius of the damper (as shown in Lin Fig. 9 wherein elements 3211b overlap the radius of element 323b).

Regarding claim 22, Lin in view of Sampson the apparatus as set forth in claim 12 above and further wherein the plurality of second spaces are disposed axially within an inner radius of the penetration of the damper (as shown in Lin Fig. 9 wherein elements 3211b overlap the radius of element 323b on both the top and the bottom of element 32b).

Regarding claim 23, Lin in view of Sampson the apparatus as set forth in claim 12 above and further wherein the first structure is coplanar with the second structure (as shown in Lin Figs. 8 and 9 wherein the right hand edge of element 10b is coplanar with edge B4 of element 24b).

Regarding claim 24, Lin in view of Sampson the apparatus as set forth in claim 12 above and further wherein the first structure can move relative to the second structure (as discussed in the Abstract of Lin).

Regarding claim 25, Lin in view of Sampson the apparatus as set forth in claim 12 above and further wherein a first portion of the first structure is coplanar with a first portion of the second structure (as shown in Lin Figs. 8 and 9 wherein the right hand edge of element 10b is coplanar with edge B4 of element 24b).

Regarding claim 26, Lin in view of Sampson the apparatus as set forth in claim 12 above and further wherein a first portion of the first structure is coplanar with a first portion of the second structure (as shown in Lin Figs. 8 and 9 wherein the right hand side of element 10b as shown is coplanar with edge B4 of element 24b) and the bolt is parallel to the plane of the first portion of the first structure and the first portion of the second structure (as shown in Lin Fig. 9 wherein the axis of the bolt is parallel with the plane formed by the right hand side of element 10b and edge B4).

Regarding claim 27, Lin in view of Sampson the apparatus as set forth in claim 12 above and further wherein a first portion of the first structure is coplanar with a first portion of the second structure (as shown in Lin Figs. 8 and 9 wherein the right hand side of element 10b as shown is coplanar with edge B4 of element 24b) and the bolt is parallel to the plane of the first portion of the first structure (as shown in Lin Fig. 9 wherein the axis of the bolt is parallel with the plane formed by the right hand side of element 10b) and perpendicular to a second portion (Lin Fig. 9 element 241b) of the second structure (as shown in Lin Fig. 9).

Regarding claim 28, Lin in view of Sampson the apparatus as set forth in claim 12 above and further comprising a plurality of dampers disposed within a plurality of penetrations of the second structure (as shown in Lin Figs. 8 and 9), wherein the second structure fits within a first spacer of each of the plurality of dampers (as shown in Lin Fig. 8).

Regarding claim 29, Lin in view of Sampson the apparatus as set forth in claim 12 above and further wherein the damper comprises a circular structure (Lin Fig. 9 elements 321b and 324b) having a plurality of outer radii (wherein the outer radius of Lin 321b is shown to be larger than the outer radius of element 324b).


Response to Arguments

The applicant has argued that the structures of the Sampson reference are incompatible with the claimed invention, however the examiner respectfully disagrees. As set forth in the above rejections, the Lin reference discloses a circular damper (element 32b), as is recited by claim 12 of the instant application.  The Lin reference discloses the additional structures, recited as “second spacers” by claim 12 of the instant application, interpreted as elements 3211b of the Lin reference, which are shown to overlap the central penetration of the damper in Fig. 9 of the Lin reference.  The rejection further indicates that the Lin reference does not expressly disclose wherein the second spacers, interpreted as elements 3211b, are formed so as to be continuous 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Keith DePew/
Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841